DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received February 14, 2022.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

All rejections set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al, US 2017/0321162.
Lant et al teach a liquid hand dishwashing composition comprising 22.91% AE0.6S, 7.64% amine oxide, and the balance water (¶145, example 1).  Essential additives of the invention are fatty acid decarboxylase enzymes (see abstract) present in amounts as high as 1% (¶22), and these enzymes may be encapsulated in a polymer such as hydrolyzed polyvinyl alcohol with degrees of hydrolysis greater than 60% (¶33).  As enzymes are essential, and preferably protected, it would have been obvious to add an enzyme protected with polyvinyl alcohol with confidence of forming an effective hand dishwashing composition.  As the composition may contain up to 1% enzymes, and are completely encapsulated by polyvinyl alcohol, the composition should contain at least 1% polyvinyl alcohol.
With respect to claims 6 and 7, as the reference teaches the same compound with the same amount of hydrolysis, the examiner maintains the viscosity will be the same as that claimed.
With respect to claims 14 and 15, the anionic surfactants have a preferred level of branching as high as 30% (¶45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761